        Case 2:20-cv-01043-JLR-JRC Document 27 Filed 11/22/20 Page 1 of 6

                                                       Honorable James L. Robart


 1
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     NORTHWESTERN UNIVERSITY, an Illinois       No. 2:20-cv-01043-JLR-JRC
 9   not-for-profit corporation,
                                                KING COUNTY’S
10                     Plaintiff,               SUPPLEMENTAL BRIEF IN
11                                              SUPPORT OF MOTION TO
                 v.
                                                DISMISS PURSUANT TO FRCP
12   KING COUNTY,                               12(b)(6)

13                     Defendant.               NOTE ON MOTION
                                                CALENDAR:
14                                              NOVEMBER 24, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27

     DEFENDANT’S SUPPLEMENTAL BRIEF RE:
     MOTION TO DISMISS
     (2:20-cv-01043-JLR-JRC)
          Case 2:20-cv-01043-JLR-JRC Document 27 Filed 11/22/20 Page 2 of 6




 1          Pursuant to this Court’s Order, Dkt. No. 26, issued on November 16, 2020, Defendant

 2   King County hereby submits this Supplemental Brief to address the two issues identified by the

 3   Court: (1) “Whether defendant’s alleged services are ‘uniquely municipal and non-commercial

 4   services’ under the Lanham Act, where the alleged services are ‘in addition to juvenile detention

 5   services,’ including ‘housing other organizations that offer’ related services” (“ISSUE No. 1”);

 6   and (2) “Whether defendant’s alleged use of the contested marks (‘Children and Family Justice
 7   Center’ and ‘CFJC’) in connection with the services offered constitutes ‘use in commerce’
 8   where the services offered are ‘in addition to juvenile detention services’” (“ISSUE No. 2”).
 9   (Dkt No. 26, at 1-2 (citations omitted).)
10          ISSUE No. 1:
11          To determine whether King County’s alleged services are “uniquely municipal and non-
12   commercial services under the Lanham Act,” the inquiry necessarily begins with identifying
13   with specificity the full scope of the “alleged services” Plaintiff Northwestern University
14   (“NU”) has put in issue. To that end, NU’s Complaint makes clear that “Defendant Services”
15   include only King County’s provision of “juvenile and juvenile-justice-related services” and
16   King County’s “hous[ing of] other organizations that offer various juvenile and juvenile-
17   justice-related services, including detention alternatives, family services, and other social
18   services for youth and their families.” (Complaint, Dkt. No. 1 (“Complaint”), ¶ 31 (defining
19   “Defendant Services”).) According to NU’s own definition of the term, then, the King County
20   services placed at issue by the Complaint is limited to the direct or indirect provision of juvenile
21   and juvenile-justice-related services. (Id.; see also NU’s Opposition to Motion to Dismiss,
22   Dkt. No. 21 (“Opposition”) at 6 (citing Complaint ¶ 31).) Under even the most liberal reading
23   of NU’s Complaint, such services are uniquely municipal and non-commercial services under
24   Washington law.
25          As noted in King County’s Opening Brief, NU’s “Complaint makes clear that these
26   services are offered [by King County] as part of a ‘community-based correctional facility and
27   program.’” (Motion, Dkt. No. 14, at 9 (quoting Fortgang v. Woodland Park Zoo, 387 P.3d 690,
      DEFENDANT’S SUPPLEMENTAL BRIEF RE:
      MOTION TO DISMISS
      (2:20-cv-01043-JLR-JRC) - 1
          Case 2:20-cv-01043-JLR-JRC Document 27 Filed 11/22/20 Page 3 of 6




 1   699 n.8 (Wash. 2017)).) NU does not dispute this point. (See generally Opposition.) As further

 2   noted in King County’s Opening Brief, “the Washington Supreme Court has recognized [these

 3   types of services as] a ‘uniquely government’ and ‘exclusive state function.’” (Motion, Dkt.

 4   No. 14, at 9 (quoting Fortgang, 387 P.3d at 699 n.8).) And tellingly, NU has not disputed the

 5   applicability of the Washington Supreme Court’s holding to the issue now before the Court.

 6   (See generally Opposition; see also Reply Brief in Support of Motion to Dismiss, Dkt. No. 22
 7   (“Reply Brief”) at 3.) Any attempt for NU to do so now would be procedurally improper. (See
 8   Madera W. Condo. Ass’n v. First Specialty Ins. Corp., No. C12-0857-JCC, 2013 WL 4015649,
 9   at *4 (W.D. Wash. Aug. 6, 2013) (“Failure to respond to an argument made by the opposing
10   party waives the right to do so.”).)
11          Moreover, even if NU were permitted to belatedly dispute these issues now, doing so
12   would be futile.    (See Fortgang, 387 P.3d at 698-700 (citing cases to identify “‘core’
13   government functions” to include community-based correctional facilities and programs within
14   those functions); see also U.S. v. Lopez, 514 U.S. 549, 564 (1995) (identifying “criminal law
15   enforcement,” “family law,” and “education” as areas where “States historically have been
16   sovereign” and where limits to the Commerce Clause may be found).) The juvenile and
17   juvenile-justice-related services complained of by NU fall precisely within the very categories
18   of historical state sovereignty identified by the Supreme Court.
19          To the extent that NU hopes to survive dismissal by focusing on the fact that its
20   Complaint contemplates not just King County’s direct provision of such governmental services,
21   but also on King County’s “housing [of] other organizations that offer [related services],” that
22   argument is likewise unavailing. Washington law is clear that private entities may be enlisted
23   to provide governmental functions that subject them to the same scrutiny as municipal entities
24   themselves. (See, e.g., Champagne v. Spokane Human Soc’y, 737 P.2d 1279, 1282 (Wash.App.
25   1987), review denied, 108 Wash. 2d 1035 (1987) (humane society contracting with city of
26   Spokane deemed to be acting as a public entity for the purpose of the public duty doctrine);
27   Clarke v. Tri-Cities Animal Care & Control Shelter, 181 P.3d 881, 885 (Wash.App. 2008)
      DEFENDANT’S SUPPLEMENTAL BRIEF RE:
      MOTION TO DISMISS
      (2:20-cv-01043-JLR-JRC) - 2
          Case 2:20-cv-01043-JLR-JRC Document 27 Filed 11/22/20 Page 4 of 6




 1   (citing Brunette v. Humane Soc’y, 294 F.3d 1205, 1208 (9th Cir. 2002)) (to note 9th Circuit law

 2   recognizing humane society created by statute was a state actor for purposes of 42 U.S.C. §

 3   1983 litigation).) As such, King County’s direct and indirect provision of the “juvenile and

 4   juvenile-justice-related services” complained of in NU’s Complaint are uniquely municipal and

 5   non-commercial services under Washington law.

 6          ISSUE No. 2:
 7          As for whether King County’s use of the marks constitute “use in commerce” where the
 8   services offered are “in addition to juvenile detention services,” NU’s pleading establishes that
 9   such services cannot be “use in commerce” as a matter of law. Again, NU is unequivocal in its
10   pleading that any services offered by King County “[i]n addition to juvenile detention services”
11   include only “juvenile and juvenile-justice-related services.” (Complaint ¶ 31; Opposition at 7
12   (citing same).) As noted above, these services have been identified by the Washington Supreme
13   Court as a “uniquely government” function, but more importantly for purposes of this issue as
14   an “exclusive state function.” (Supra pp. 1-2 (citing Fortgang, 387 P.3d at 699 n.8).) Because
15   these services constitute an “exclusive state function,” such services do not automatically fall
16   within purview of federal regulation under the Commerce Clause as NU would have the Court
17   believe. (See, e.g., Lopez, 514 U.S. at 564). Indeed, these are precisely the types of services
18   that must be carefully assessed before subjecting them to the Commerce Clause; to hold
19   otherwise would eviscerate any limit on the Commerce Clause. (See id; see also Garcia v. San
20   Antonio Metro. Transit Auth., 469 U.S. 528, 547-48 (1985) (discussing “the limits on Congress’
21   authority to regulate the States under the Commerce Clause”).)
22          In this instance, NU’s Complaint has made the assessment much more straightforward.
23   Garcia unequivocally states that limits on Congress’ authority under the Commerce Clause is
24   best assessed through the application of procedural safeguards. (Id. at 551-52.) Here, the
25   procedural safeguards protecting Washington and King County’s interests are pleading
26   requirements. And as already noted in prior papers, NU cannot meet the requisite pleading
27   requirements to establish that King County’s activities are sufficiently commercial to constitute
      DEFENDANT’S SUPPLEMENTAL BRIEF RE:
      MOTION TO DISMISS
      (2:20-cv-01043-JLR-JRC) - 3
           Case 2:20-cv-01043-JLR-JRC Document 27 Filed 11/22/20 Page 5 of 6




 1   “use in commerce”: “NU alleges no facts to suggest that King County is offering [its] services

 2   to ‘reap any commercial benefit,’ or that it is using the Marks ‘to sell goods [or services].’”

 3   (Motion, Dkt. No. 14, at 9 (quoting Freecycle Network, Inc. v. Oey, 505 F.3d 898, 903 (9th Cir.

 4   2007)); see also id. at 5-6 (citing cases to establish that “use in commerce” relates to acts related

 5   to offering competing services or reaping commercial benefit).) Further, NU does not dispute

 6   the absence of these alleged facts. (See Opposition at 7 (mistakenly arguing instead that its
 7   conclusory allegations are sufficient).)
 8           Without any factual allegations to support the contention that King County is using
 9   marks “in commerce” to promote its uniquely government and exclusive state services related
10   to its community-based correctional program, NU’s Complaint must be dismissed. To hold
11   otherwise establishes dangerous precedent by eliminating the procedural safeguards currently
12   in place—in this case, pleading requirements—to protect exclusive state interests from federal
13   legislation.   Further, requiring NU in its Complaint to identify King County’s specific
14   commercial interests with particularity to avoid dismissal is already consistent with existing
15   Ninth Circuit precedent. (See Motion, Dkt. No. 14, at 4-6 (citing precedent).) And because NU
16   cannot cure its pleading deficiencies by way of amendment (id. at 8-9), dismissal of this Action
17   with prejudice is appropriate.
18           Dated this 22nd day of November, 2020.
                                                 CHRISTENSEN O’CONNOR
19
                                                 JOHNSON KINDNESSPLLC
20
                                                     s/John D. Denkenberger
21                                                   John D. Denkenberger, WSBA No. 25,907
                                                     Brian F. McMahon, WSBA No. 45,739
22                                                   1201 Third Avenue, Suite 3600
23                                                   Seattle, WA 98101-3029
                                                     Telephone: 206.682.8100
24                                                   Fax: 206.224.0779
                                                     E-mail: john.denkenberger@cojk.com,
25                                                   brian.mcmahon@cojk.com, litdoc@cojk.com
26
                                                     Special Deputy Prosecuting Attorneys for King
27                                                   County

      DEFENDANT’S SUPPLEMENTAL BRIEF RE:
      MOTION TO DISMISS
      (2:20-cv-01043-JLR-JRC) - 4
          Case 2:20-cv-01043-JLR-JRC Document 27 Filed 11/22/20 Page 6 of 6




 1                                 CERTIFICATE OF SERVICE

 2   I hereby certify that on Sunday, November 22, 2020, I electronically filed the foregoing with
 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing to
     the following:
 4
     William C. Rava
 5   PERKINS COIE (SEA)
 6   Email: WRava@perkinscoie.com,
     JSlavik@perkinscoie.com,
 7   docketsea@perkinscoie.com

 8   Alison Caditz
     PERKINS COIE (SEA)
 9
     Email: ACaditz@perkinscoie.com
10
     Attorneys for Northwestern University
11
12                                               s/John D. Denkenberger
13                                               John D. Denkenberger, WSBA No. 25,907
                                                 Brian F. McMahon, WSBA No. 45,739
14                                               1201 Third Avenue, Suite 3600
                                                 Seattle, WA 98101-3029
15                                               Telephone: 206.682.8100
                                                 Fax: 206.224.0779
16
                                                 E-mail: john.denkenberger@cojk.com,
17                                               brian.mcmahon@cojk.com, litdoc@cojk.com

18                                               Special Deputy Prosecuting Attorneys for King
                                                 County
19
20
21
22
23
24
25
26
27

      DEFENDANT’S SUPPLEMENTAL BRIEF RE:
      MOTION TO DISMISS
      (2:20-cv-01043-JLR-JRC) - 5
